Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 1 of 10 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

MARY SAL RODRIGUEZ,

           Plaintiff,

v.                                        CASE NO:

WALMART STORES EAST, L.P.
D/B/A WALMART SUPERCENTER
#2484,


        Defendant.
                                      /

                        DEFENDANT’S NOTICE OF REMOVAL

      Defendant, WALMART STORES EAST, L.P., (“Walmart”), by and through

their undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3),

and Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the

action filed in the 20th Judicial Circuit Court in and for Hendry County, Florida, Case

No. 2020-CA-168, with full reservation of rights, exceptions and defenses, and in

support thereof states:

                                I.    BACKGROUND

      1.       On or about April 13, 2020, Plaintiff commenced this action by filing a

Complaint against Walmart, in the 20th Judicial Circuit Court in and for Hendry

County, Florida. See Pl.’s Compl. attached as Ex. “A.” The Complaint was served on

Walmart, on April 16, 2020.




                                      Page 1 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 2 of 10 PageID 2




      2.     On or about May 21, 2020, Plaintiff MARY SAL RODRIGUEZ filed her

Amended complaint against Walmart alleging a claim for negligence against

Walmart as a result of injuries she allegedly sustained on November 23, 2016 when

she slipped and fell at the Walmart store located at 1005 W. Sugarland Highway in

Clewiston, Florida 33440. See Pl.’s Amended Compl. attached as Ex. “B”.

      3.     Specifically, the Plaintiff alleges Walmart failed to maintain the

premises when she “slipped and fell due to a dirty, wet, slippery substance that was

on the common floor area…” See Ex. “B” at ¶ 6.

      4.     Plaintiffs’ Complaint is removable based on diversity of citizenship of

the parties, and because the claimed amount in controversy is in excess of $75,000.00

exclusive of interest, attorney’s fees, and costs.

      5.     Walmart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 20th Judicial Circuit of the State of

Florida in and for Hendry County together with a docket sheet from the Clerk of the

Court. See attached as Composite Ex. “C.”

      6.     Walmart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                            II.    REMOVAL IS TIMELY

      7.     In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice of

Removal within thirty (30) days of the date that it received Plaintiff’s Response to

Defendant’s Request for Admissions. Plaintiff’s Response to Defendant’s Request for

Admissions is the first “other paper” received after the filing of this action, from which




                                       Page 2 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 3 of 10 PageID 3




it could be ascertained that the case is one which was removable. The thirty (30) day

period commenced on June 3, 2020, when Plaintiff served Walmart with the

Plaintiff’s Response to Defendant’s Request for Admissions.

      8.     Venue exists in the United States District Court for the Middle District

of Florida, because the 20th Judicial District in and for Hendry County, where

Plaintiff filed her state court Complaint against Walmart, is located within the

Middle District of Florida.

     III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      9.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between – citizens of

different States.” This action satisfies the complete diversity of citizenship

requirement of 28 USC § 1332(a)(1).

      10.    Walmart Stores East, LP, was at the time of the alleged incident, and is

currently, a Delaware limited partnership.

      11.    WSE Management, LLC is the general partner and WSE Investments,

LLC, is the limited partner of Walmart. WSE Management, LLC and WSE

Investments, LLC were at the time of filing the Complaint, and still are Delaware

limited liability companies.

      12.    The sole member of WSE Management, LLC and the sole member of

WSE Investments, LLC is, and was at the time of the filing of the Complaint, Wal-

Mart Stores, East, LLC, an Arkansas Limited Liability Company.




                                      Page 3 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 4 of 10 PageID 4




      13.     The sole member of Wal-Mart Stores East, LLC, is and was at the time

of filing the Complaint, Wal-Mart Stores, Inc.

      14.     Wal-Mart Stores, Inc. is a Delaware corporation that is a publically

traded company on the New York Stock Exchange and traded under the symbol

WMT. The principal place of business for Wal-Mart Stores, Inc. is Bentonville,

Arkansas. No publically traded entity owns more than 10% of the company.

      15.     The principal place of business for all of the above entities (Walmart

Stores East, L.P., WSE Management, LLC, WSE Investments, LLC, Wal-Mart Stores

East, LLC, and Wal-Mart Stores, Inc.) is and was at the time of the filing of the

Complaint, Bentonville, Arkansas.

      16.     Hence, Defendant, Walmart Stores East, LP is a citizen of both

Delaware and Arkansas, and is not a citizen of Florida.

      17.     Plaintiff is a citizen of the State of Florida residing in Hendry County,

Florida. Plaintiff is a not a citizen of Delaware or Arkansas.

      18.     The 11th Circuit has held “citizenship is equivalent to ‘domicile’ for

purposes of diversity jurisdiction.” McCormick v. Aderhold, 293 F.3d 1254, 1257 (11th

Cir. 2002).   Further, “[A] person’s domicile is the place of his true, fixed, and

permanent home and principal establishment, and to which he has the intention of

returning whenever he is absent therefrom.” Sunseri v. Macro Cellular, 412 F. 3d

1247, 1249 (11th Cir. 2005).

      19.     Publicly available records show that Plaintiff is, and was at the time of

filing this action, a Florida citizen maintaining a Florida address since at least 2003.




                                      Page 4 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 5 of 10 PageID 5




      20.     Plaintiffs’ domicile in Hendry County, Florida is equivalent to her

citizenship for purposes of establishing diversity. McCormick at 1257.

      21.     Because there exists complete diversity between Plaintiff and Walmart

who are citizens of different states, and because the claimed amount in controversy

exceeds $75,000.00 exclusive of interest, fees, and costs, this action is removable

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                       IV.    AMOUNT IN CONTROVERSY

        22.   The claimed amount in controversy exceeds $75,000.00, exclusive of

attorney’s fees, costs and interest.

        23. Although Plaintiff’s Amended Complaint alleges simply that the

negligence action exceeds the State of Florida circuit court jurisdictional minimum –

“damages in excess of Thirty Thousand ($30,000.00)” (Ex. B, ¶1) – a review of the full

Complaint, Plaintiff’s Response to Defendant’s Request for Admissions, and medical

records received to date indicate that the claimed amount in controversy exceeds

$75,000.

        24. Plaintiff alleges in her Complaint that as a direct and proximate result

of the negligence of Walmart, Plaintiff MARY SAL RODRIGUEZ “was injured in and

about her body and extremities, suffered pain there from, suffered physical handicap,

lost wages and loss of ability to earn money in the past and in the future, aggravation

of a previously existing condition and suffered the inability to lead a normal life; all

of which are permanent and continuing in nature” and “incurred medical expenses in




                                       Page 5 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 6 of 10 PageID 6




the treatment of injuries and will continue to incur said expenses in the future.” Ex.

“B,” ¶12; 13.

        25. On June 3, 2020, Plaintiff served her response to Defendant’s Request

for Admissions, wherein she admits that she is seeking damages in excess of

$75,000.00. See copy of Plaintiff’s Response to Defendant’s Request for Admissions

attached as Ex. “D”.

        26. According to Plaintiff’s medical records received to date, Plaintiff has

incurred injuries to her neck, hip, and lower back with a recommendation to undergo

a L5-S1 decompressive laminectomy with post non-instrumented fusion.

        27. Although Plaintiff’s Complaint does not specify an amount in

controversy other than the state court $30,000.00 jurisdictional minimum, Plaintiff’s

Response to Request for Admissions as well as a review of Plaintiff’s medical records

and alleged injuries indicates that Plaintiff’s claimed damages exceed the

jurisdictional minimum in this Court of $75,000.00. See Jennings v. Powermatic, No.

3:14-CV-250-J-32JRK, 2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), (Plaintiff’s

Response to Request for Admissions is competent evidence of the amount in

controversy).

        28. Where, as here, a plaintiff makes “an unspecified demand for damages

in state court, a removing defendant must prove by a preponderance of the evidence

that the amount in controversy more likely than not exceeds the … jurisdictional

requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.




                                     Page 6 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 7 of 10 PageID 7




1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th

Cir. 2000).

        29. “In the Eleventh Circuit, a district court may consider the complaint and

any later received paper from the plaintiff as well as the notice of removal and

accompanying documents when deciding upon a motion to remand.” Katz v. J.C.

Penney Corp., Inc., 2009 WL 1532129, *4 (S.D. Fla. June 1, 2009) (citing Lowery v.

Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a

district court may consider evidence outside of the removal petition if the facts therein

existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316,

1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949

(11th Cir. 2000).

        30. Based upon the allegations in the Complaint, Plaintiff’s alleged injuries,

Plaintiff’s Response to Request for Admissions, and asserted medical bills, the

amount in controversy exceeds the requisite $75,000.00. Medical bills received to date

indicate that Plaintiff has incurred at least $15,811.61 in medical bills. This does not

take into account Plaintiff’s alleged future compensatory damages, nor Plaintiff’s past

and future non-compensatory damages – “was injured in and about her body and

extremities, suffered pain there from, suffered physical handicap, lost wages and loss

of ability to earn money in the past and in the future, aggravation of a previously

existing condition and suffered the inability to lead a normal life; all of which are

permanent and continuing in nature” and “incurred medical expenses in the




                                      Page 7 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 8 of 10 PageID 8




treatment of injuries and will continue to incur said expenses in the future.” Ex. “B,”

¶12; 13.

           31. Thus, considering all of the information, the matter exceeds the $75,000

amount-in-controversy requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

1062 (11th Cir. 2010) (“[C]ourts may use their judicial experience and common sense

in determining whether the case stated in a complaint meets federal jurisdictional

requirements.”). “Although separately the allegations in the Complaint, the medical

information, and Plaintiff’s discovery responses would not prove by a preponderance

of the evidence that more than $75,000, is in controversy, together they suffice.”

Stephenson v. Amica Mutual Insurance Company, 2014 WL 4162781 (M.D. Fla. Aug.

21, 2014).

           32. Notwithstanding, in Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK,

2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), the court determined the defendant

established its burden of proving the amount in controversy exceeded $75,000.00

where the plaintiff’s response to the defendant’s request for admissions admitted the

plaintiff was seeking damages in excess of $75,000. Id.        Further, the plaintiff’s

response to request for admissions alone met the definition of an “other paper” under

§ 1446(c)(3)(A). Id. at *3. Thus, the court found the defendant established complete

diversity and that the defendant established that the amount in controversy exceeds

the minimum jurisdictional requirement; therefore, the court denied the plaintiff’s

motion to remand. Id. at *5.




                                       Page 8 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 9 of 10 PageID 9




           33. Additionally, the court concluded that an affirmative response to a

request for admission may establish the amount in controversy. See, e.g., Diaz v. Big

Lots Stores, Inc., Case No. 5:10–cv–319, 2010 WL 6793850 (M.D. Fla. Nov. 5, 2010).

The removing defendant properly established the amount in controversy by showing

an admission from the plaintiff admitting the damages exceeded the jurisdictional

amount. Id. at *3. Here, Plaintiff’s alleged damages as admitted in her Response to

the Defendant’s Request for Admission alone exceed the jurisdictional minimum of

this court, and thus Walmart has established its burden of proving the amount in

controversy exceeds $75,000.00.

                                V.    CONCLUSION

      Because there exists complete diversity between Plaintiff and Walmart who

are citizens of different states, and because the amount in controversy exceeds

$75,000.00 exclusive of interest, fees, and costs, this action is removable pursuant to

28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal, Walmart

will promptly give written notice to Plaintiff, through her attorneys of record, and the

Clerk of the Circuit Court for the 20th Judicial Circuit in and for Hendry County,

Florida.

      WHEREFORE, Defendant, WALMART STORES EAST, LP, respectfully

requests the Notice of Removal be accepted as good and sufficient as required by law,

and that the aforesaid action, Case No. 2020-CA-168, on the docket of the Court for

the 20th Judicial Circuit in and for Hendry County, Florida, be removed from that

Court to the United States District Court for the Middle District of Florida, and that




                                      Page 9 of 10
Case 2:20-cv-00474-SPC-NPM Document 1 Filed 07/02/20 Page 10 of 10 PageID 10




this Court assume full and complete jurisdiction thereof and issue all necessary

orders and grant all general equitable relief to which Walmart is entitled.


                                             Respectfully submitted,

                                             /s/Amanda J. Sharkey Ross
                                             Amanda J. Sharkey Ross
                                             Madison P. Allen

       HEREBY CERTIFY that on July 2, 2020 I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

 Michael D. Kaplan, Esq.                    Jose A. Yanez, Esq.
 Kaplan Law Group, P.A.                     Law Offices of Jose A. Yanez
 6041 Johnson Street                        814 Ponce de Leon Blvd., Suite 418
 Hollywood, FL 33024                        Coral Gables, FL 33134
 Tel: 954-985-0404                          Tel: 305-442-8818
 Fax: 954-985-0959                          Fax: 305-442-1018
 receptionist@thekaplanlawgroup.com         service@joseyanezesq.com
 Co-Counsel for Plaintiff                   Attorneys for Plaintiff


                                            /s/ Amanda J. Sharkey Ross
                                            AMANDA J. SHARKEY ROSS
                                            Florida Bar No. 598666
                                            MADISON P. ALLEN
                                            Florida Bar No. 1011247
                                            Post Office Box 280
                                            Fort Myers, Florida 33902-0280
                                            Telephone: 239.344.1263
                                            Fax: 239.344.1539
                                            Attorneys for Defendant
                                            Amanda.ross@henlaw.com
                                            tracey.salerno@henlaw.com
                                            madison.allen@henlaw.com
                                            susan.peters@henlaw.com




                                      Page 10 of 10
